Citation Nr: 1316133	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a).

2. Entitlement to special monthly compensation based on aid and attendance/housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1968 to October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying specially adapted housing, and a February 2009 RO rating decision denying special monthly compensation. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran's sole service-connected disorder is a low back disorder, status post L-5 bone implant and spinal fusion in 1983, characterized by the RO as lumbosacral strain, post operative L-5 laminectomy and disc replacement, with associated chronic pain.  The Veteran's representative has contended that the Veteran's chronic pain and impairment of ambulation results in his always requiring the aid of another and inability to leave his home by himself.

The Board remanded this case in December 2012.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In 2010, the Board remanded this case to obtain the Veteran's private medical records.  There is no evidence that the RO attempted to obtain these records.  Therefore, the RO must attempt to obtain records from the Veteran's private physicians, to include Dr. J. O'H., after 2005.  

In addition, the Board remanded this case to afford the Veteran a VA examination to determine whether his service connected disability renders him bedridden, or so helpless as to be in need of regular aid and attendance, and whether it causes the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Although a VA examination was conducted in December 2010, this examination is not adequate for VA purposes, as it considered the Veteran's nonservice-connected disorders in rendering the requested opinion.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Specifically, in contacting the Veteran, the RO must provide the Veteran with the appropriate authorization forms and request that the Veteran sign the authorization forms and return them to the RO, in order for the RO to attempt to obtain the records of all treatment not currently of record, to include private records generated after 2005.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records subsequent to March 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine whether there is a need for aid and attendance or if the Veteran is housebound due to his service-connected low back disorder, as well as do what degree the Veteran's service-connected low back disorder affects his locomotion.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's service-connected low back disorder results in the Veteran being housebound or in need of regular aid and attendance of another person.  In reaching these conclusions, the examiner must address the following:

Whether as a result of the service-connected low back disorder, the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

Whether as a result of the Veteran's service-connected low back disorder, he has the (1) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner must also provide an opinion as to whether the Veteran's service-connected low back disorder results in

(1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 
(2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 
(4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 
(5) the loss or loss of use of both hands. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

In making these findings, the examiner must consider not only the clinical findings and the statements of the Veteran, but also must consider the other medical evidence of record, to include the observations of the functionality of the Veteran's service-connected low back disorder observed by other examiners who may have been treating nonservice-connected disorders.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


